Beck, P. J.
(After stating the foregoing facts.)
Under the evidence the court was authorized to find that the petitioner operates eight laundries. In the petition it is alleged that “ Petitioner is engaged in the operation of a laundry in this State and county, at which various and sundry kinds of wearing apparel are washed, ironed, and laundered; that petitioner has nine (9) stations established throughout the City of Atlanta, County of Fulton, for the purpose of collecting said wearing apparel.” It is to be observed the petitioner does not deny that at these nine stations the apparel collected is washed, ironed, and laundered. Besides this vague and indefinite statement, which will be most strongly construed against the petitioner, there is an affidavit in the record from the statements in which the court was authorized to find that the petitioner operates eight laundries. If the plaintiff operates laundries, that is, places of business where wearing apparel is collected, washed, ironed and laundered, then the court was authorized to find that there were eight laundries.
The fact that one corporation owned and operated these eight laundries did not prevent the levying of the tax prescribed in the tax act for each laundry. Paragraph 62 of the general tax act of 1927 (Georgia Laws 1927, p. 76) is as follows: “Laundries. Upon each person, firm, or corporation operating a laundry or dyeing establishment, $100.00 if employing ten or more persons; $50.00 if employing five and not more than ten persons; $25.00 if not employing more than five persons.” And section 16 of the *452amendment to that tax act (Georgia Laws 1929, p. 66) is in the following language: “Be it further enacted by the authority aforesaid, that paragraph 62 of section 2 of said general tax act of 1927, approved August 25, 1927, is hereby amended by adding at the end of said paragraph the following proviso, to wit: ‘Provided, that where any person, firm, or corporation owns or operates more than one laundry, this tax shall be paid for each such laundry, according to the scale of tax herein provided, that is to say, the tax shall be paid for the operation of each such laundry or dyeing establishment/” Under the provisions of this last section quoted, the plaintiff corporation, as it operates more than one laundry, is rendered liable for the .payment of the tax for each laundry owned and operated, according to the scale of taxes in the tax act provided.
The rulings in the last three headnotes require no elaboration.

Judgment affirmed.

All Hie Justices concur, except Russell, G. J., who dissents.